This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NADIA URIAS,

 3          Petitioner-Appellant,

 4 v.                                                                  No. A-1-CA-37091

 5 KEITH NIETO,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Lee A. Kirksey, District Judge

 9 The Sawyers Law Group, LLC
10 Melissa A. Sawyers
11 Hobbs, NM

12 for Appellant

13 Sanders, Bruin, Coll & Worley, P.A.
14 Courtney A. Miller
15 Roswell, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 VANZI, Chief Judge.

19   {1}    Petitioner Nadia Urias appeals the dismissal of her action for retroactive

20 child support under the New Mexico Uniform Parentage Act (the UPA), NMSA


      
 1 1978, §§ 40-11A-101 to -903 (2009). The district court found that Petitioner lacked

 2 standing because the child for whom she was seeking child support had reached the

 3 age of majority. We reverse.

 4 BACKGROUND

 5   {2}   In March 2017, Petitioner filed a petition to establish paternity and for child

 6 support from Respondent Keith Nieto for Jordi Nieto, who was born on September

 7 11, 1998, and still attending high school. Respondent admitted that the child was

 8 his but denied that he owed child support to Petitioner. Thereafter, Respondent

 9 filed a motion to dismiss arguing that Petitioner waived the right to request “back

10 pay” from him because the child had reached the age of majority, and therefore,

11 any action for retroactive child support belonged to “the now adult child.” After

12 briefing and a hearing on the matter, the district court entered an order granting

13 Respondent’s motion to dismiss. The court’s order set forth the current UPA

14 standing provision, Section 40-11A-602, as well as the version repealed in 2009,

15 NMSA 1978, § 40-11-7(A) (1986, repealed 2009). It then applied the reasoning

16 from two New Mexico Court of Appeals cases, Tedford v. Gregory, 1998-NMCA-

17 067, 125 N.M. 206, 959 P.2d 540, and State ex rel. Salazar v. Roybal, 1998-

18 NMCA-093, 125 N.M. 471, 963 P.2d 548—both decided under the repealed

19 standing provision—to conclude that only the child in this case “owns the right

20 being enforced.” In other words, since the child was now eighteen and able to sue


                                              2 
      
 1 in his own name, he alone was the proper party to bring a parentage action.

 2 Consequently, the district court dismissed the action as not being brought by the

 3 real party in interest. This appeal followed.

 4 DISCUSSION

 5   {3}   The UPA governs determinations of parentage in New Mexico. Section 40-

 6 11A-103(A). Under the UPA, an action to determine paternity may be combined

 7 with an action for support. Section 40-11A-610(A). However, proceedings to

 8 adjudicate parentage and child support must be commenced “not later than three

 9 years after the child has reached the age of majority.” Section 40-11A-607(A).

10 New Mexico defines the age of majority as being eighteen years of age. NMSA

11 1978, § 28-6-1(A) (1973). The UPA specifies that, subject to certain limitations not

12 relevant to this case, the following individuals or entities have standing to maintain

13 a proceeding:

14               A.    the child;

15               B.    the mother of the child;

16               C.    a man whose paternity of the child is to be adjudicated;

17               D.    the support-enforcement agency;

18              E.    an authorized adoption agency or licensed child-placing
19         agency; or

20               F.     a representative authorized by law to act for a person
21         who would otherwise be entitled to maintain a proceeding but who is
22         deceased, incapacitated or a minor.
                                              3 
      
 1 Section 40-11A-602. “[C]hild” is defined as “a person of any age whose parentage

 2 may be determined pursuant to the [UPA].” Section 40-11A-102(F). The sole issue

 3 before this Court is whether Petitioner has standing to bring a child support action

 4 under the UPA when her child has reached the age of majority. For reasons

 5 discussed below, we hold that she can.

 6   {4}   Whether a party has standing to sue under a statute is a question of law that

 7 we review de novo. Estate of Swift ex rel. Swift v. Bullington, 2013-NMCA-090,

 8 ¶ 8, 309 P.3d 102. “Where the Legislature has granted specific persons a cause of

 9 action by statute, the statute governs who has standing to sue.” San Juan Agric.

10 Water Users Ass’n v. KNME-TV, 2011-NMSC-011, ¶ 8, 150 N.M. 64, 257 P.3d
11 884. Our primary goal in construing a statute is to give effect to the intent of the

12 Legislature. State ex rel. Klineline v. Blackhurst, 1988-NMSC-015, ¶ 12, 106 N.M.
13 732, 749 P.2d 1111. “To determine legislative intent we look first to the plain

14 language of the statute.” Draper v. Mountain States Mut. Cas. Co., 1994-NMSC-

15 002, ¶ 4, 116 N.M. 775, 867 P.2d 1157. “When a statute contains language that is

16 clear and unambiguous, we must give effect to that language and refrain from

17 further statutory interpretation.” Disabled Am. Veterans v. Lakeside Veterans Club,

18 Inc., 2011-NMCA-099, ¶ 13, 150 N.M. 569, 263 P.3d 911 (alterations omitted)

19 (quoting Truong v. Allstate Ins. Co., 2010-NMSC-009, ¶ 37, 147 N.M. 583, 227

20 P.3d 73). “In determining whether a [party] has standing to bring a parentage
                                             4 
      
 1 action under the UPA, ‘the entire statute is to be read as a whole so that each

 2 provision may be considered in its relation to every other part.’ ” Swift, 2013-

 3 NMCA-090, ¶ 8 (alteration omitted) (quoting San Juan Agric. Water Users Ass’n,

 4 2011-NMSC-011, ¶ 9).

 5   {5}   We begin, as we must, with the plain language of the statute. As noted

 6 above, Section 40-11A-602 lists several classes of individuals and entities who

 7 have standing to maintain a parentage action, including “the mother of the child.”

 8 See also Unif. Parentage Act § 602 cmt. (2000, amended 2002) (“This section

 9 grants standing to a broad range of individuals and agencies to bring a parentage

10 proceeding.”). Given the clear and unequivocal language of Section 40-11A-602,

11 we see no basis for the district court’s determination that the child’s mother,

12 Petitioner here, did not have standing in this case. We note that the only other

13 limitation to maintaining suit under the UPA is Section 40-11A-607(A)’s

14 requirement that “[a]ny proceeding to adjudicate child support shall be brought not

15 later than three years after the child has reached the age of majority.” There is no

16 issue concerning this provision since the petition was filed after the child reached

17 eighteen but well before the three-year limitation period. Simply put, nothing in the

18 UPA dictates that the child is the only party who can bring a child support action

19 once he or she reaches the age of majority.




                                             5 
      
 1   {6}   To the extent the district court concluded that the list of those who have

 2 statutory standing must be taken in descending order of priority as set forth in

 3 Section 40-11A-602, we disagree. There is nothing in the UPA or in our case law

 4 that indicates that this list is in order of preference. If the Legislature wanted to

 5 create a hierarchy of parties able to bring actions to determine parentage, it could

 6 have done so. Cf., e.g., NMSA 1978, § 41-2-3 (2001) (providing a hierarchy of

 7 persons able to bring wrongful death action). And if it wanted to limit the standing

 8 to the adult child, it similarly could have so provided. Cf. Paz v. Tijerina, 2007-

 9 NMCA-109, ¶ 15, 142 N.M. 391, 165 P.3d 1167 (“We refuse to second guess the

10 Legislature on this issue because if the Legislature wanted employees to be

11 reimbursed for having to compel a defense under the [New Mexico Tort Claims

12 Act], it could have so provided in the Act.”).

13   {7}   Respondent concedes more than once in his answer brief that “the blackletter

14 law is clear” that Petitioner has standing to bring this suit for parentage and

15 support. Yet he argues—as he did below—that “it is the underlying purpose” of the

16 UPA that “allows the [district c]ourt to preclude [Petitioner] from bringing the

17 parentage action.” Respondent’s rationale appears to be that the purpose of the

18 UPA and child support laws is to benefit the child and, therefore, the child is the

19 real party in interest and the rightful owner of the cause of action. We are not

20 persuaded.


                                             6 
      
 1   {8}   As an initial matter, Respondent provides no authority for his argument.

 2 Moreover, his calls for us to look beyond the plain language of the statute are

 3 questionable in this case where the language is clear and the results logical.

 4 Statutory interpretation requires that we look to the statute as it is written and

 5 “attempt to apply ‘the plain meaning rule, recognizing that when a statute contains

 6 language which is clear and unambiguous, we must give effect to that language

 7 and refrain from further statutory interpretation.’ ” Wood v. State of N.M. Educ.

 8 Ret. Bd., 2011-NMCA-020, ¶ 12, 149 N.M. 455, 250 P.3d 881 (emphasis added)

 9 (quoting Truong, 2010-NMSC-009, ¶ 37). The appellate courts “will not read into

10 a statute language which is not there, particularly if it makes sense as written.”

11 State ex rel. Duran v. Anaya, 1985-NMSC-044, ¶ 10, 102 N.M. 609, 698 P.2d 882.

12   {9}   By Respondent’s own admission, Section 40-11A-602 is unambiguous and

13 allows Petitioner to bring a petition for child support despite the child’s age. And it

14 is entirely logical for a child’s parent to seek reimbursement for past child support

15 even if the child has turned eighteen. See Brannock v. Brannock, 1986-NMSC-042,

16 ¶ 5, 104 N.M. 385, 722 P.2d 636 (recognizing that a parent who provides support

17 for a child may file a claim for past due child support because the right to seek

18 such payments belongs to the person who supported the child). This logic is further

19 borne out in this case where Petitioner provided support to the child, despite the

20 child being eighteen, because the child was still in high school. See NMSA 1978, §


                                              7 
      
 1 40-4-7(B)(3)(b) (1997) (“[The court] may set apart out of the property or income

 2 of the respective parties such portion for the maintenance and education of . . .

 3 their children until the children’s graduation from high school if the children are

 4 emancipated only by age, are under nineteen and are attending high school[.]”

 5 (emphasis added)).

 6   {10}   Respondent’s reliance on Tedford and Salazar is unavailing. Both of these

 7 cases analyzed standing under the former (and now repealed) version of the UPA.

 8 See Tedford, 1998-NMCA-067, ¶ 13; Salazar, 1998-NMCA-093, ¶ 4. At that time,

 9 the UPA standing provision stated, “Any interested party may bring an action for

10 the purpose of determining the existence or nonexistence of the parent and child

11 relationship.” Section 40-11-7(A) (emphasis added). This broadly worded

12 provision was repealed and replaced in its entirety in 2009. See §§ 40-11A-101 to -

13 903. In particular, the “interested party” language was deleted, and the newly

14 enacted Section 40-11A-602 instead sets forth a specific list of individuals and

15 entities who have standing to maintain suit in a parentage and child support action.

16 Notwithstanding the wholly different statutory construction, we note as well that

17 Tedford never said that the adult child was the only person to bring a parentage

18 action, but simply that he could bring the action. See Tedford, 1998-NMCA-067,

19 ¶ 13 (“[The petitioner] brought this action when she was twenty years old, and

20 within two years after she reached the age of majority. . . . Therefore, her action


                                            8 
      
 1 was timely filed under the UPA, and [the petitioner], in her status as an adult, is

 2 clearly an “interested party” entitled to initiate proceedings under the UPA.”

 3 (emphasis added) (citations omitted)).

 4   {11}   Nor are we persuaded by the cases from other jurisdictions cited by

 5 Respondent. Respondent contends that In re Paternity of McGuire-Byers, 892

 6 N.E.2d 187 (Ind. Ct. App. 2008), and In re Estate of Antkowiak, 642 N.E.2d 1154

 7 (Ohio Ct. App. 1994), “allow [New Mexico c]ourts to conclude that the adult-child

 8 is now the most appropriate, and thus proper, party to have standing to bring an

 9 action for paternity and support.” We disagree. The Indiana and Ohio appellate

10 courts were interpreting their own codes and neither state had enacted the version

11 of the UPA that New Mexico enacted in 2009. See Nat’l Conference of Comm’rs

12 on Unif. State Laws, Legislative Fact Sheet - Parentage Act (2002),

13 http://uniformlaws.org/LegislativeFactSheet.aspx?title=Parentage%20Act%20(200

14 2) (last visited Oct. 17, 2018) (indicating that neither Indiana nor Ohio have

15 adopted the 2002 version of the UPA). Consequently, these cases are

16 distinguishable and are not relevant to our analysis. Cf. Swift, 2013-NMCA-090, ¶

17 14 (“Several of the cases [relied on by the respondent] are from jurisdictions that

18 have not adopted the UPA and are thus distinguishable due to the lack of specific

19 statutory authority as to whether a paternity action survives the death of the

20 putative father.”).


                                            9 
      
 1   {12}   We hold that the plain language of Section 40-11A-602 grants standing to

 2 Petitioner to bring a parentage and child support action and that Petitioner timely

 3 filed her petition under Section 40-11A-607(A).

 4 CONCLUSION

 5   {13}   For the foregoing reasons, we reverse the district court and remand for

 6 further proceedings consistent with this opinion.

 7   {14}   IT IS SO ORDERED.

 8                                        _____________________________
 9                                        LINDA M. VANZI, Chief Judge

10 WE CONCUR:



11 _________________________________
12 HENRY M. BOHNHOFF, Judge



13 _________________________________
14 JENNIFER L. ATTREP, Judge




                                            10